MEMORANDUM **
Mark Michael Piché appeals pro se from the district court’s order dismissing his action under the Copyright Act alleging that Warner Brothers interfered with his right to register two motion pictures, filmed in 1976, with the Copyright Office. *546We have jurisdiction under 28 U.S.C. § 1291. See Spurlock v. FBI, 69 F.3d 1010, 1015 (9th Cir.1995). We review de novo the district court’s dismissal on statute of limitations grounds. Oja v. U.S. Army Corps of Eng’rs, 440 F.3d 1122, 1127 (9th Cir.2006). We affirm.
The district court properly dismissed the amended complaint as time-barred. See 17 U.S.C. § 507(b) (“No civil action shall be maintained under the provisions of [the Copyright Act] unless it is commenced within three years after the claim accrued.”). Piché’s claims accrued when he first discovered the conduct that gave rise to his claims, see Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 706 (9th Cir.2004) (statute of limitations begins to run when the copyright owner discovers, or reasonably could have discovered, the infringement), and the amended complaint states that he was aware of the conduct no later than 1977. Piché’s action filed in 2006 is therefore barred by the statute of limitations.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.